                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA ·
                                 WESTERN DMSION
                                   No. 5:18-CV-276-D


FAHADKHAN,                              )
                                        )
                        Plaintiff,      )
                                        )
              v.                        )                          ORDER
                                        )
WAKEMED,                                )
                                        )
                        Defendant.      )


        On June 13, 2018, Fahad Khan ("Khan" or ''plaintiff''), appearing pro se, applied to proceed

informapauperisunder28U.S.C. § 1915 [D.E.1]. OnJune 15,2018, thecourtreferredthemotion

to Magistrate Judge Gates for frivolity review [D.E. 4]. On February 13, 2019, Magistrate Judge

Gates issued a Memorandum and _Recommendation ("M&R") [D.R 5] and recommended that

Khan's application to proceed in forma pauperis be granted and that the coin.plaint be dismissed for

lack of subject matter jurisdiction. Khan did not object to the M&R.

        ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate.judge's report or specified proposed :findings .or recommendations ·

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th
                                                                                                 ,
Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat · ·

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

        The court has reviewed the M&R and the record. The court is satisfied that there is no clear
error on the face of the record. Accordingly, the court adopts the conclusions in the M&R [D.E. S].

       In sum, Khan's application to proceed in forma pauperis [D.E. 1] is GRANTED, and Khan's

complaint is DISMISSED for lack of subject matter jurisdiction. The clerk shall close the case.

       SO ORDERED. This J_ day of March 2019.




                                                       j     SC.DEVERID
                                                       United States District Judge




                                                2
